DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 remain pending. Claims 1-3, 11, and 14 have been amended. 
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Park on 08/19/2022.
The application has been amended as follows: 

11. (currently amended): A device for controlling a collaborative robot, the device comprising: 
a collision sensor configured to sense a collision of the collaborative robot; and 
a controller comprising at least one processor configured, based on the collision sensor sensing the collision and without a user intervention, to: 
change an operation mode of the collaborative robot to a torque mode; 
apply a collision compensation value as a reaction force to each of a plurality of joints in the collaborative robot; 
change a proceeding direction of a force applied to each of the joints according to the collision compensation value, and remove the collision; and 
change the operation mode of the collaborative robot to a position mode after the collision is removed, 
wherein the collision compensation value is proportional to at least a location variation of each of the joints measured during a predetermined time period prior to sensing the collision by the collision sensor.

14. (currently amended): A method of controlling a collaborative robot, the method comprising: 
sensing, by a collision sensor, a collision of at least one of a plurality of joints in the collaborative robot; 
changing, by a controller, an operation mode of the collaborative robot to a torque mode based on the sensing the collision; 
applying, by the controller, a collision compensation value as a reaction force to each of a plurality of joints in the collaborative robot;
changing, by the controller, a proceeding direction of a force applied to each of the joints according to the collision compensation value and without a user intervention, and releasing the collision, 
wherein the collision compensation value is proportional to at least a location variation of each of the joints measured during a predetermined time period prior to sensing the collision by the collision sensor.

	
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Muneto, discloses a collision sensor that senses a collision of a robot, and changes the operation mode of the robot due to the collision. The art, however, fails to disclose all the limitations in claims 1, 11, and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664